
	
		II
		112th CONGRESS
		2d Session
		S. 3398
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2012
			Mr. Bingaman (by
			 request) introduced the following bill; which was read twice and referred to
			 the Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for several critical National Park Service
		  authorities, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Park Service Critical
			 Authorities Act of 2012.
		2.District of
			 Columbia snow removalThe Act
			 of September 16, 1922 (42 Stat. 845, chapter 318) is amended by striking
			 section 3 and inserting the following:
			
				3.Duties of
				Federal Agencies
					(a)In
				generalIt shall be the duty of a Federal agency to remove, or
				cause to be removed, snow, sleet, or ice from any paved sidewalk or crosswalk
				within the fire limits of the District of Columbia that is—
						(1)in front of or
				adjacent to any building that is—
							(A)owned by the
				United States; and
							(B)under the
				jurisdiction of the Federal agency; or
							(2)a public
				thoroughfare in front of, around, or through any public square, reservation, or
				open space that is—
							(A)owned by the
				United States; and
							(B)under the
				jurisdiction of the Federal agency.
							(b)TimingThe
				removal of snow, sleet, or ice under subsection (a) shall occur within a
				reasonable period after the snow or sleet ceases to fall or the ice has
				accumulated, as applicable.
					(c)Application of
				sand, ashes, and saltIf snow, sleet, or ice has hardened and
				cannot be removed from a sidewalk or crosswalk described in subsection (a), the
				Federal agency shall—
						(1)make the sidewalk
				or crosswalk reasonably safe for travel by applying sand, ashes, salt, or other
				acceptable materials to the affected sidewalk or crosswalk; and
						(2)as soon as
				practicable, thoroughly remove the snow, sleet, or ice from the affected
				sidewalk or crosswalk.
						(d)Authority To
				delegateA Federal agency may delegate the duty of the Federal
				agency under subsections (a) and (c) to another governmental entity or a
				nongovernmental entity under a lease, contract, or other comparable
				arrangement.
					(e)AgreementIf
				2 or more Federal agencies have overlapping responsibility for a sidewalk or
				crosswalk, the Federal agencies may enter into an agreement assigning
				responsibility for the removal of snow, sleet, or ice from the sidewalk or
				crosswalk.
					.
		3.George
			 Washington Memorial Parkway
			(a)PurposeThe
			 purpose of this section is to authorize, direct, facilitate, and expedite the
			 transfer of administrative jurisdiction over certain Department of
			 Transportation land and Department of the Interior land in accordance with the
			 terms and conditions of this section.
			(b)DefinitionsIn
			 this section:
				(1)AgreementThe
			 term Agreement means the agreement entered into by the Federal
			 Highway Administration and the National Park Service on September 11, 2002,
			 with respect to the Federal land described in this section.
				(2)DOI
			 landThe term DOI land means the approximately
			 0.342 acres of Department of the Interior land that is—
					(A)located within
			 the boundary of the George Washington Memorial Parkway; and
					(B)generally
			 depicted as B on the Map.
					(3)DOT
			 landThe term DOT land means the approximately
			 0.479 acres of Department of Transportation land within the boundary of the
			 Research Center that is—
					(A)adjacent to the
			 boundary of the George Washington Memorial Parkway; and
					(B)generally
			 depicted as A on the Map.
					(4)MapThe
			 term Map means the map entitled GWMP–Claude Moore Farm
			 Proposed Boundary Adjustment, numbered 850/82003, and dated April
			 2004.
				(5)Research
			 centerThe term Research Center means the
			 Turner-Fairbank Highway Research Center of the Federal Highway
			 Administration.
				(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)Administrative
			 jurisdiction
				(1)In
			 generalThe Secretary may transfer to the Secretary of
			 Transportation administrative jurisdiction over the DOI land in exchange for
			 the transfer by the Secretary of Transportation to the Secretary of
			 administration jurisdiction over the DOT land.
				(2)Use
			 restriction
					(A)In
			 generalThe Secretary shall restrict the use of the land
			 described in subparagraph (B) by prohibiting the storage, construction, or
			 installation of any item that may obstruct the view from the Research Center to
			 the George Washington Memorial Parkway.
					(B)Description of
			 restricted landThe land referred to in subparagraph (A) is the
			 approximately 0.139 acres of land within the boundary of the George Washington
			 Memorial Parkway immediately adjacent to the north perimeter fence of the
			 Research Center, generally depicted as C on the Map.
					(3)No
			 reimbursement or considerationNo reimbursement or consideration
			 shall be required for the transfer of administrative jurisdiction under this
			 subsection.
				(4)Compliance with
			 agreement
					(A)In
			 generalThe National Park Service and the Federal Highway
			 Administration shall comply with all terms and conditions of the Agreement
			 regarding the transfer of administrative jurisdiction, management, and
			 maintenance of the land described in the Agreement.
					(B)Access to
			 restricted land
						(i)In
			 generalSubject to clauses (ii) and (iii), the Secretary shall
			 allow the Research Center to access the land described in paragraph (2)(B) for
			 purposes of maintenance in accordance with National Park Service standards,
			 including grass mowing, weed control, tree maintenance, fence maintenance, and
			 maintenance of the visual appearance of the land.
						(ii)Pruning and
			 removal of tressNo tree on the land described in paragraph
			 (2)(B) that is 6 inches or more in diameter shall be pruned or removed without
			 the advance written permission of the Secretary.
						(iii)PesticidesThe
			 use of pesticides on the land described in paragraph (2)(B) shall be approved
			 in writing by the Secretary prior to application of the pesticides.
						(5)Availability of
			 mapThe Map shall be available for public inspection in the
			 appropriate offices of the National Park Service.
				(d)Management of
			 transferred land
				(1)DOT
			 landThe DOT land transferred to the Secretary under subsection
			 (c)(1) shall be—
					(A)included in the
			 boundaries of the George Washington Memorial Parkway; and
					(B)administered as
			 part of the George Washington Memorial Parkway, subject to applicable laws
			 (including regulations).
					(2)DOI
			 landThe DOI land transferred to the Secretary of Transportation
			 under subsection (c)(1) shall be—
					(A)included in the
			 boundary of the Research Center; and
					(B)removed from the
			 boundary of the parkway.
					(3)Restricted-use
			 landThe land described in subsection (c)(2)(B) shall be
			 maintained by the Research Center.
				4.Uniform
			 penalties for violations on park service land
			(a)In
			 generalThe first section of the Act of March 2, 1933 (47 Stat.
			 1420, chapter 180), is amended by striking imprisonment. and
			 inserting the following: imprisonment, unless the violation occurs at a
			 park, site, monument, or memorial that is part of the National Park System, in
			 which case the violation shall be subject to the appropriate penalty under
			 section 3 of the National Park Service Organic Act (16 U.S.C. 3) and subchapter
			 C of chapter 227 of part II of title 18, United States Code..
			(b)Administration
			 by Secretary of InteriorSection 2(k) of the Act of August 21,
			 1935 (16 U.S.C. 462(k)), is amended by striking proceedings. and
			 inserting the following: proceedings, unless the violation occurs at an
			 area that is part of the National Park System, in which case the violation
			 shall be subject to the appropriate penalty under section 3 of the National
			 Park Service Organic Act (16 U.S.C. 3) and subchapter C of chapter 227 of part
			 II of title 18, United States Code..
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
